Citation Nr: 1332326	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In response to the RO's April 2010 duty-to-assist letter, the Veteran indicated that he had received treatment for "illness" in February 2001 and March 2001 at the New York Presbyterian Hospital and/or its affiliates the University Hospital of Columbia and Cornell, and Columbia University Medical Center.  He also submitted a VA Form 21-4142 authorizing VA to obtain those records.  The claims file also includes a printout from New York Presbyterian's website, confirming that the Veteran was treated at one of those facilities during the months in question.  However, the record does not reflect that VA ever took action to obtain those records; neither the August 2010 rating decision nor the March 2011 statement of the case reflect that the records had been requested and were unavailable.  Because VA has a duty to obtain those records as they appear relevant to the issues on appeal, remand is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, obtain all outstanding records relating to treatment of the Veteran's low back and acquired psychiatric disabilities from the New York Presbyterian Hospital, the University Hospital of Columbia and Cornell Universities, and Columbia University Medical Center for the period February 2001 to March 2001, as previously indicated to exist by the Veteran's April 2010 authorization for release of medical records.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  After undertaking the development above, and any additional development as may then become indicated, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


